Order entered May 6, 2014




                                                   In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                             No. 05-12-01385-CV

                                     ANTHONY LEEARTIS HALL, Appellant

                                                         V.

                                    OBINNA CHINEMEREM NJOKU, Appellee

                               On Appeal from the County Court at Law No. 2
                                           Dallas County, Texas
                                   Trial Court Cause No. CC-09-02988-B
                                                 ORDER
       We GRANT Charles I. Kaplan, Stella L. Dulanya, Kaplan & Associates, LLP, Jeffrey Hellberg, and

David Hanschen’s April 23, 2014 motion to withdraw as counsel and DIRECT the Clerk of the Court to

remove them as counsel for appellee. The Clerk of the Court shall direct all communications to appellee to the

following address:


       Obinna Njoku
       All-Ways Insurance Group, LLC
       9035 Forest Lane, Suite 107
       Dallas, Texas 75243
       obie@all-waysinsurance.com

       On our own motion, we GRANT appellee an extension of time to file his brief and ORDER the brief be

filed no later than June 5, 2014.




                                                   /s/        ELIZABETH LANG-MIERS
                                                              JUSTICE